 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaitresses'UnionNo. 276,Hotel&RestaurantEmployees and Bartenders International Union,AFL-CIO (Tri-Metro,Incorporated,d/b/a Presi-dentMotor Inn)andAlbertaSchoborg. Case9-CB-1729November 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 28, 1970, Trial Examiner Max Rosenbergissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.The Trial Examiner found, and we agree, that onand after December 12, 1969, Respondent failed andrefused to refer or clear Alberta Schoborg for work atthePresidentMotor Inn solely because she"offended"Respondent's intraunion rules whichprohibit union members from working at Stouffer's, anonunion restaurant. Although the Trial Examinerstated that he would order Respondent to refer orclear Schoborg for employment as a banquet waitressat the Inn on a nondiscriminatory basis, the affirma-tive portion of his Recommended Order does notcontain such a provision. Similarly, the cease-and-desist portion of said Order does not explicitly requireRespondent to refrain from discriminatorily decliningto refer or clear Schoborg for employment as abanquet waitress at the Inn because of noncompli-ance with intraunion rules which prohibit Respon-dent's members from working at a nonunion restau-rant.We shall therefore clarify the Order and thenotice in the manner indicated below.ORDERPursuant to Section 10(c) of the National LaborRelations Board, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as herein modified,and hereby orders that Respondent,Waitresses'Union No. 276, Hotel & Restaurant Employees andBartenders International Union, AFL-CIO, its offi-cers, agents, and representatives, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as so modified.1.Substitute the following for 1(a):"Causing,or attempting to cause, Tri-Metro,Incorporated, d/b/a President Motor Inn, to refuse toemploy Alberta Schoborg as a banquet waitress bydiscriminatorily declining to refer or clear her foremployment with said employer because of hernoncompliance with intraunion rules which prohibitRespondent's members from working at a nonunionrestaurant."2.Reletter paragraphs 2(c) and (d) as 2(d) and (e)and insert the following as paragraph 2(c):"Refer or clear Alberta Schoborg for employmentas a banquet waitress at the President Motor Inn on anondiscriminatory basis regardless of her noncompli-ancewithRespondent's intraunion ruleswhichprohibit itsmembers from working at a nonunionrestaurant."3.Substitute the following for the first indentedparagraph in the Appendix:WE WILL NOT cause, or attempt to cause, Tri-Metro, Incorporated, d/b/a President Motor Inn,to refuse to employ Alberta Schoborg as a banquetwaitress by discriminatorily declining to refer orclear her for employment with that Companybecause of her not obeying the Union's rules whichdo not allow its members to work at a nonunionrestaurant.4.Insert in the Appendix the following as thesecond indented paragraph:WE WILL without discrimination refer or clearAlberta Schoborg for employment as a banquetwaitress at the President Motor Inn even if shedoes not obey the Union's rules which do notallow its members to work at a nonunion restau-rant.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: With all partiesrepresented, this proceeding was heard before me inCincinnati, Ohio, on March 11, 1970, on complaint of the186 NLRB No. 75 WAITRESSES' UNION NO. 276General Counsel of the National Labor Relations Boardand an answerfiled thereto by Waitresses' Union No. 276,Hotel & Restaurant Employees and BartendersInterna-tionalUnion, AFL-CIO, herein called the Respondent ortheUnion.' The pleadings raise theissueofwhetherRespondent violated Section 8(b)(2) and (1)(A) of theNational Labor Relations Act, as amended, by causing Tri-Metro,Inc., d/b/a President Motor Inn, herein called theInn, torefuse employment to Alberta Schoborg, theCharging Party, for reasons other than her failure to pay theinitiationfee and dues uniformly required as a condition ofmembership in Respondent. At the conclusion of thehearing, the parties waived oral argument.Briefshave beenreceived from the General Counsel and the Respondent,which have been duly considered.Upon the entire record made in this proceeding and myobservation of the witnesses, including their demeanorwhileon the stand, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERThe Inn is a Kentucky corporation which is engaged inthe business of operating a motel and restaurant facility atFortMitchell,Kentucky. Since August 1969, to date, arepresentative period, the Inn had a direct inflow of goodsand products in interstate commerce valued in excess of$50,000 which it purchased and caused to be shippeddirectly to it in the State of Kentucky from points outsidesaid State. During the same span of time, the Inn had agross volume of business in excess of $500,000. Thecomplaint alleges, the answer admits, and I find that theInn is an employer within the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIt is undisputed and I find that, at all times materialherein, Respondent has been a signatory to a collective-bargaining agreement with the Inn covering the conditionsof employment I for I banquetI waitresses1 employed I the reat.2In pertinent part, the contract recites that1.Inorder to facilitate the employment of newemployees, to assure employers of a regular source ofavailable skilled labor, to assure culinary craft employ-ees an efficient system of locating employment andprotecting job rights accrued while in the employ ofvarious employers in the trade in this area, each Unionherein undertakes to operate a job referral system foremployeeswithin their respective jurisdictions, ashereinafter set forth. In all cases, except emergencies,the management shall call the job referral system of theappropriate union for employees... .IThe complaint, which issued on January 28, 1970, is based on chargesand amended charges which were filed on December 18, 1969, and January19, 1970, respectively, and served on December 23, 1969, and January 21,1970, respectively4852.It is understood and agreed by the individualunions, signatories to this agreement, and the employer,that the selection of applicants for referrals to jobs shallbe on a non-discriminatory basis and shall not be basedon, or in any way affected by, union membership, by-laws, rules, regulations, constitutional provisions or anyother aspect or obligation of union membership policiesor requirements... .3.Notwithstanding the foregoing, any employer mayrequest an individual by name who was formerlyemployed by him in the same or related classificationrequested within a period of 150 days preceding thedate of request, and said employee shall be referred,notwithstanding his or her order of registration.It is also uncontroverted and I find that, in October 1967,Alberta Schoborg, the Charging Party herein, made a directapplication to the Inn for employment as a "banquetwaitress." A banquet waitress, as the classification implies,serves only at banquets and is not scheduled to work eachday with a given number of productive hours. Because theInn was under contract with Respondent, Schoborg wasrequired to and did join its ranks at the inception of heremployment. From 1967 until the times immediatelymaterial herein, she regularly worked at the Inn, whichcatered to most of the banquets in the Cincinnati, Ohio,area, on an average of four times per month. During theholiday seasons in December, Schoborg's work engage-ments escalated markedly. In addition to her employmentat the Inn, Schoborg also was referred by the Union toother hotels in the locality, as well as to private clubs.Schoborg testified and I find that it was the normalpractice, after she started working for the Inn, for the headwaitress or some other representative of management totelephone her directly and schedule her work days andhours, and that she in turn would simply communicate thisintelligence to the union hiring hall. Hilda Schneider,catering manager at the Inn, testified that she coordinatesall the banquets at the Inn and schedules the waitresses, aposition which she assumed in July 1969.3 Prior thereto, shewas employed by the Holiday Inn in Cincinnati in the samecapacity. It is undenied and I find that, during her tour ofduty with Holiday Inn, she maintained a seniority list of"steady" banquet waitresses which she utilized to procurehelp. According to Schneider, Holiday Inn was a signatoryto the above-cited contract with Respondent and, when shewas in need of waitresses, she telephoned the girls directlyand scheduled them for work without clearing the matterwith the Union. Schneider recounted that, when sheassumed her duties at the Inn, she had a seniority list of"steady" waitresses which, based on seniority, containedthe names of Chris Clark, Jessie Shouse, Judy Delk, andAlberta Schoborg and which she used to summon the girlsdirectly for employment as the occasion arose. On October1,the PresidentMotor Inn was acquired by Tn-Metro,Incorporated. Shortly thereafter, officials of the constituentlocals in the Cincinnati Joint Executive Board, includingFay Bryant, Respondent's secretary and business manager,2Respondent is but one of five labor organizations affiliated with theCincinnati Joint Executive Board, all of whom executed this contract3Unless otherwise indicated,all dates herein fall in 1969 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisited the Inn and spoke with the Inn's general manager,Bellagamba,concerning the administration of the laboragreement which the new management elected to honor.Following this visit, Bellagamba instructed Schneider tocommunicatewith the Unionto ascertainwhether anychange in the manner of obtaining banquet waitresses wascontemplated. Schneider placed a call to Donna Rose,Respondent's general bookkeeper who is in charge ofbanquets, and the former told Rose that Schneidermaintained a seniority roster from which she directlytelephoned the girls for work. Schneider read off the namesof the waitresses on the roster in order of seniority and Roseremarked that the list coincided with that which she herselfhad kept. The conversation terminated with Rose assuringSchneider that the latter's method for obtaining personnelwas satisfactory with Respondent. Schneider thereuponcontinuedto employ banquetwaitressespursuant to theestablished procedures by telephoning the most senior girls,including Schoborg, whenever their services were required,until early December, when the procedures were alteredunder circumstances to be chronicled hereinafter.Upon joining the Union in 1967, Schoborg attendedseveral meetings of that organization. During the course ofthese gatherings, she learned from Fay Bryant that it waspermissible for members to seek employment at Stouffer'sCincinnati Inn, despite the fact that this restaurant wasnonunion. The Union's apparent purpose in allowing itsgirls to work at Stouffer's was to create an organizationalcore at the installation upon which to base an ultimateclaim as the majority representative of Stouffer's waitresses.Because work was slack at the Inn in April, Schoborg madean application with the banquet manager at Stouffer's foremployment at the end of April and was instructed toreport for duty early in May. When she commenced servingStouffer's patrons in the latter month, four other banquetwaitresses who were members of Respondent were alreadyemployed and, thereafter, five additional members wereretained by that management. Following her employmentat Stouffer's, Schoborg continued to serve at the Inn andother hotels.Having failed to organize Stouffer's from within, theCincinnati Joint Executive Board adopted a resolution onAugust 4 placing Stouffer's on its "unfair list" and directingthe members of the constituent locals not to work for thatcompany or patronize it. The resolution further advisedthat the members must "comply with the resolution andcease their employment with Stouffer's by September 1.Members who continue to work for Stouffer's afterSeptember 1, will be subject to having charges placedagainst them for violation of their obligations under theConstitution of our International Union. If found guilty ofthese charges, a member could be fined, suspended and/orexpelled from the Union." Schoborg received this intelli-gence onAugust 27, 1969, and dutifully quit her job atStouffer's. InNovember, while observing a newscast ontelevision, Schoborg noted that some union officials hadattended a banquet at Stouffer's. Believing that Stouffer'scould no longer be on Respondent's "unfair list" if itsofficers patronized the establishment, and feeling the needfor earning more money due to the advent of Christmas,Schoborg once more applied for a job at Stouffer's onNovember 18, and was told to report on November 21.Meanwhile, she telephoned the Union to relay thisinformation.Schoborg testified and I find that, when she placed thecall,she asked for Fay Bryant, the secretary-businessmanager.Because Bryant was not available at the time,Schoborg spoke with Carol Momper, Bryant's daughter,who works in Respondent's office. Schoborg related toMomper that, due to financial circumstances occasioned bylack of jobs, she felt the necessity of resuming herrelationshipwith Stouffer's.Momper inquired whetherSchoborg planned to continue working at the Inn.Schoborg replied that the reason for her telephonecall wasto ascertain whether she would be permitted to do so, towhichMomper remarked that "we can't stop you."Momper added that Schoborg should make timelyremissions of her union dues, but then cautioned that "Youwon't be considered a good member, but you will have touse your judgment "Hilda Schneider credibly testified and I find that, onDecember 1, she telephoned Rose to notify the latter of thenames of the waitresses which she had scheduled for workthe following week in conformity with past practice. Roseinformed Schneider that, under instructions from Bryant,Schneider could independently schedule Chris Clark andJessie Shouse but that thereafter Respondent's officialswould unilaterally determine when and if Schoborg couldbe employed at the Inn. After Schneider read off the list ofprospectivewaitresses to Rose, including the name ofSchoborg, Rose remarked, "I don't think Alberta will besent out-Fay-we will send somebody else out, becausethey [the Union] had a grievanceagainst her."Following this conversation, Schneider commenced toreceive waitresses selected by Respondent. Because thesegirlsproved to be unsatisfactory, Schneider decided tocontact Bryant in an effort to work out some agreement forobtaining the services of Schoborg. Schneider reachedBryant on December 12 or 13 and complained thatSchoborg's replacements did not perform their duties in asatisfactorymanner. Bryant retorted, "Well, it is none ofyour concern. All you have to do is call in to me the numberof girls you need and when you need them, and I will takecare of the rest." Schneider further testified and I find that,after the date of this conversation, the Union did not referSchoborg for employment with the Inn until early March1970. Schoborg was directly hired by Schneider for workduring this period, but only on an "emergency" basis.Continuing the narrative, Schoborg testified and I findthat, on December 8, she received a telephone call fromRose during which the latter stated, "This is Donna. Haveyou got a pen or pencil ready? I have the lineup for the[Inn]." Schoborg replied that she had pencil and paper inhand, at which juncture she overheard Bryant remark toRose, "I told you not to call her yet." " Whereupon, Roseinformed Schoborg that "I am sorry, Alberta, I will have tocall you later," and the discussion ended. Rose did notfulfillher promise, in consequence of which Schoborgtelephoned the union hall the following day and spoke toMomper. When Schoborg complained that she had notreceived her work schedule for the Inn, Momper rejoinedthat "Donna takes care of that, and you'll just have to WAITRESSES' UNION NO. 276487wait." Two days later, Schoborg placed a call to Schneiderto inquire whether the latter had been contacted by theUnion regarding Schoborg's referral for employment at theInn. Schneider responded that she had not heard fromRespondent and advised Schoborg to report for work at theInn on December12 despite the Union's silence.When sheappeared for work on December 12, Schneider informedher that the Union had dispatched another waitress to servethat eveningand that the Union made it clear thatSchoborg could not be employed at the Inn for thatengagement.Schoborg testified and I find that, fromDecember 12 until March 3, 1970, after the complaint inthisproceeding issued,sheworked at the Inn on an"emergency" basis but was not referred or cleared for"steady" employment at this restaurant as had been thecustom in the past. She also testified and I find thatRespondent did not refer her for work at other restaurantsbetween the period of December 12 and February 20, 1970.Schoborg filed the initial unfair labor practice chargesagainstRespondent on December 18. By letter datedJanuary 13, 1970, and over the signature of Fay Bryant,Schoborg was notified that intraunion charges had beenlodged against her pursuant to the International Union'sconstitution for having worked at Stouffer's Cincinnati Innafter September 1 in defiance of the resolution adopted bythe Cincinnati Joint Executive Board on August 4. In thisdocument, she was further notified that a hearing on theUnion's charges was scheduled for January 26, 1970. Theparties stipulated and I find that, on March 9, 1970, 2 daysbefore the hearing herein, the Union's trial committeerendered its findings and recommendation. The recommen-dation called for the imposition of a fine upon Schoborg inthe sum of $150, payable over a 1-year period. However,Bryant then moved to increase the fine to $300, payableimmediately.Finally, the committee voted to declareSchoborg ineligible to hold office in Respondent for 2years, or to attend meetings or vote for a similar period.The General Counsel contends that Respondent refusedto refer or clear Schoborg for employment at the Inn on orafterDecember 12 because she had defied the Respon-dent's ban on working for Stouffer's,a nonunion restau-rant.Respondent asserts that Schoborg did in fact toil atthe Inn on nine occasions between December 12 andMarch 3, 1970; that Respondent telephoned five differenttimes to refer her but no one answered the calls at herhome; and that, in any event, the catering business wasslackduring the months of December, January, andFebruary.4With respect to the first assertion, the recordshows that Schoborg worked for the Inn on December 13,19, 20, 29, and 31.5 However,it isuncontroverted and I findthat these jobs were garnered, not through the good officesof the Union, but from Schneider who telephoned4Respondentarguesthat it decided in early November to enforce theexclusive hiring clausein its contract with the Inn and preclude thatemployerfrom dealingdirectly with its members because the Inn, as wellas other management signatoriesto the agreement, tended to disregard itsstrictures; thatthis decisionwas made long before Schoborg reenteredStouffer's forbidden employment; and, that the enforcement of the clauseagainstherthereforebore no discriminatory motivation.Assuming,arguendo,that I wereto embrace this argument, Respondent can find scantsolace in it. The gravamen of the charged offense against Respondent isthat it discriminatorily utilized its power of exclusivity to deprive Schoborgof gainfulemployment at a time when jobs were available at the Inn andSchoborg directly. Moreover, these jobs were concededly ofan "emergency"nature,i.e., lastminute increases in thenumber of guests at a banquet which required more girlsthan originally been scheduled by the Union, and, pursuantto an understanding between the parties, Schneider wasempowered to hire waitresses independent of the Union inthe event of such an emergency. With regard to the secondassertion, Schoborg testified credibly and I find that she hassix young children at home, one of whom resides there andtakes a correspondence course in the house, and thatsomeone "is at home all the time."In this connection, Iwould note that Respondent failed to demonstrate anyinability to contact Schoborg at her residence before sheran afoul of Respondent's ban on working for Stouffer'swhich created the "grievance"againsther.Finally,concerningthe thirdassertion,Respondent'sgeneralbookkeeper, Rose, conceded that most of the banquets inCincinnati were held at the Inn. Moreover, the recordindicates that work was available on at least five occasionsinDecember, and on several occasions in January andFebruary, but the Union failed to refer Schoborg to the Inn.In sum,I find that, on andafterDecember 12, theRespondent failed and refused to refer or clear Schoborgfor work at the Inn solely because she offended Respon-dent's intraunion rules which prohibited union membersfrom working at Stouffer's and was the recipient of unioncharges for having done so. Accordingly, I find thatSchoborg was denied referrals or clearances throughRespondent's exclusive hiring hall agreement with the Innfor reasons unconnected with her failure to tender and paythe periodic dues and initiation fees required as a conditionof acquiring or maintaining membership in Respondent. Itherefore conclude that, by the foregoing conduct, Respon-dent violated Section 8(b)(2) and (1XA) of the Act .6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEthe activities of Respondent set forth in section III,above, occurring in connection with the operations of theEmployer described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that Respondent attempted to and did causewhen her services were desired by that restaurant,for reasons unconnectedwithherobligationstopay duesand initiation fees.Moreover,Respondent'switnesses admittedthat the Union did not invokethe changein referrals and clearances until December,atwhich time Respondentalready hada "grievance"against her.5 Schoborgalso workedat the Inn on December2, 6, and 7, apparentlyon referral of the Union. However,these dates antecede the date of thealleged discrimination,December 12.6Cf.InternationalLongshoremen'sand Warehousemen'sUnion Local 17,International Longshoremen's and Warehousemen's Union(Associated MetalsCompany of California),173 NLRB No. 95. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDTri-Metro, Incorporated, d/b/a President Motor Inn, torefuse to employ Alberta Schoborg, for reasons other thanher failure to pay the initiation fee and dues required as acondition of membership in Respondent, by discriminatori-ly refusing to refer or clear her for employment as a waitressat the Inn. To right this wrong, I shall order the Respondentto refer or clear Schoborg for employment at the Inn on anondiscriminatory basis and to notify the Inn, in writing,that it has no objection to the employment of Schoborg as abanquet waitress, with a copy of such notice to Schoborg. Ishall also order Respondent to make Schoborg whole forany loss of pay which she may have suffered by reason ofthe discrimination practiced against her. Loss of earningsshall be computedin the mannerestablished by the Boardin F.W. Woolworth Company,90 NLRB 289, with interestto be accorded in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record made in the case, Imake the following:CONCLUSIONS OF LAW1.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Waitresses'Union No. 276, Hotel & RestaurantEmployeesandBartendersInternationalUnion,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By causing and attempting to cause the Employer torefuse employment to Alberta Schoborg, by discriminatori-ly refusing to refer or clear her for work with the Employerfor reasons unrelated to her failure to tender or pay theperiodic dues and initiation fees uniformly required as acondition of acquiring or maintaining membership inRespondent, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that Respondent,Waitresses'Union No. 276, Hotel & Restaurant Employees andBartendersInternationalUnion, AFL-CIO, its officers,representatives, and agents, shall:1.Cease and desist from:(a)Causing or attempting to cause Tri-Metro, Incorpo-rated, d/b/a President Motor Inn, to refuse to employAlberta Schoborg by discriminatorily declining to refer orclear her for employment with said employer forreasonsunconnected with her failure to tender and pay the periodicdues and initiation fees uniformly required as a conditionof acquiringor maintainingmembership in Respondent.(b)Inany othermanner restrainingor coercingemployeesin the exerciseof rights guaranteed in Section 7of the Act.2.Take thefollowing affirmative action which I find isnecessary to effectuate the policiesof the Act:(a) Post at its offices and meeting halls, in conspicuousplaces,where notices to members are customarily posted,copies of the attached notice marked"Appendix." 7 Copiesof said notice,to be furnished by the Regional Director forRegion 9,after being duly signed by Respondent's officialrepresentative,shall be posted immediately by it uponreceipt thereof and maintained for 60 consecutive daysthereafter.Reasonable steps shall be taken to insure thatsaid notices are not altered,defaced,or covered by anyother material.(b)Make wholeAlberta Schoborgfor any loss of pay shemay have suffered by reason of the discriminationpracticed against her.Loss of earnings shall be computed inthe manner set forth in the section of the Decision entitled"The Remedy."(c)Notify Tri-Metro,Incorporated,d/b/a PresidentMotor Inn,in writing,that Respondent has no objection tothe employmentof AlbertaSchoborg,with a copy of saidnotice to be provided to Schoborg.(d) Notify theRegional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply therewith.87 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations and Recommended Order hereinshall, asprovidedin Sec. 102.48 of the Rules and Regulations,be adoptedby the Board and become its findings,conclusions,and order,and allobjections thereto shall be deemed waivedfor allpurposes.In the eventthat the Board'sOrder is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading"Posted by Order of theNational LaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgment of the United StatesCourtof Appeals Enforcingan Order of the NationalLaborRelations Board."8 In the event that this RecommendedOrder be adoptedby the Board,this provision shall be modified to read:"Notifythe Regional Director, inwriting,within 10 days from the date of thisOrder,what steps theRespondent has takento complyherewith."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Tri-Metro,Incorporated, d/b/a President Motor Inn, to refuse toemploy Alberta Schoborg by discriminatorily refusingto refer or clear her for employment with that Companyfor reasons unconnected with her failure to tender andpay the periodic dues and initiation fees uniformlyrequired as a condition of acquiring or maintainingmembership in Respondent.WE WILL NOT in any other manner restrain or coerceemployee-members in the exercise of rights guaranteedin Section 7 of the National Labor Relations Act, asamended.WE WILL pay Alberta Schoborg for any wages whichshe may have lost because we refused to refer or clearher for employment with Tri-Metro, Incorporated,d/b/a President Motor Inn.WE WILL notify Tri-Metro, Incorporated, d/b/a WAITRESSES'UNION NO.276489PresidentMotor Inn,that we have no objections to theemployment of Alberta Schoborg,and WE WILL providea copy of this notice to her.DatedBy(Representative)(Title)WAITRESSES'UNION No.276,HOTEL& RESTAURANTEMPLOYEES ANDBARTENDERS INTERNATIONALUNION, AFL-CIO(Labor Organization)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407 Federal Office Building,550 Main Street, Cincinnati,Ohio 45202,Telephone 513-684-3686.